DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, filed 4/21/2022, with respect to amended independent claim(s) 1 have been fully considered but they are not persuasive because Chiang et al. (US publication 2020/0203817 A1) still teaches amended independent claim(s) and response to the arguments have been fully incorporated into the claim rejection set forth below in this office action. Applicant’s arguments with respect to new independent claim(s) 37 and 44 have been fully considered but are moot because newly cited prior art Lasiter et al. (US publication 2019/0067219 A1) teaches new independent claim(s) 37 and 44 as set forth below in this office action and thus arguments do not apply.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, it appears “a molding compound” in line 5 should be “a first molding compound” as it recites “the first molding compound” in line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 45, the limitation “wherein a structural strength of the structure is configured to match a CTE between the structure, the conductive pillar and the second package body” renders the claim indefinite and unclear because as the conductive pillar and the second package body are part of the structure, CTE of the structure is inclusive of the conductive pillar and the second package body and so how CTE of the structure is different from the conductive pillar and the second package body. Also, it is not clear what is CTE. Applicant's disclosure does not provide enough guidance for interpreting the claim and thus the office could not make sense of the claimed structure. Clear explanation or claim modification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	
Claim 1, 29-30, and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Chiang et al. (US publication 2020/0203817 A1), hereinafter referred to as Chiang817.

Regarding claim 1, Chiang817 teaches a semiconductor device package (fig. 6 and related text), comprising: a glass substrate (10, [0014]) having a first surface (surface near 60) and a second surface (surface near 20, fig. 6) opposite to the first surface; an emitting element (60, [0021]) disposed on the first surface of the glass substrate (fig. 6); a first molding compound (70, [0022]) disposed over the first surface of the glass substrate, wherein at least a part of the emitting element is disposed between the glass substrate and the first molding compound (fig. 6); and a second molding compound disposed (50, [0020]) over the second surface of the glass substrate and separated from the first molding compound by the glass substrate (fig. 6).
Regarding claim 29, Chiang817 teaches further comprising: a conductive layer on the second surface of the glass substrate and separated from the emitting element by the glass substrate, wherein the conductive layer includes antenna patterns (21, [0021], fig. 6).
Regarding claim 30, Chiang817 teaches further comprising: a conductive structure covered by the second molding compound and defining an antenna structure (fig. 6).
Regarding claim 32, Chiang817 teaches further comprising: a conductive structure (21) covered by the second molding compound; and a conductive pad (pad for connecting chip 401) partially within the conductive structure (fig. 6).
Regarding claim 33, Chiang817 teaches wherein a width of the conductive pad is less than a width of the conductive structure (fig. 6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37-39, 41, 44, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasiter et al. (US publication 2019/0067219 A1), hereinafter referred to as Lasiter219.

Regarding claim 37, Lasiter219 teaches a semiconductor device package (fig. 5 and related text), comprising: a carrier (552, [0059]) having a first surface (upper) and a second surface (lower) opposite to the first surface; an emitting element (562, [0059]) disposed on the first surface of the carrier (fig. 5); a first package body (570, [0059]) disposed over the first surface of the carrier and spaced apart from the first surface of the carrier (fig. 5); a second package body (A, examiner markup below) disposed under the second surface of the carrier (fig. 5); and a conductive pillar (532, [0057]) extending in the second package body, wherein a height of the conductive pillar is less than a thickness of the second package body (fig. 5).

    PNG
    media_image1.png
    446
    631
    media_image1.png
    Greyscale



Regarding claim 38, Lasiter219 teaches further comprising: a conductive pad (conductive layer in 540) disposed between the carrier and the conductive pillar, wherein a portion of the conductive pad is within the second package body (fig. 5).
Regarding claim 39, Lasiter219 teaches wherein a lateral surface of the conductive pad is in contact with the second package body (fig. 5).
Regarding claim 41, Lasiter219 teaches further comprising: a first conductive layer (conductive layer in 540) in contact with the second surface of the carrier and disposed between the conductive pillar and the carrier (fig. 5).

Regarding claim 44, Lasiter219 teaches a semiconductor device package (fig. 5 and related text), comprising: a structure comprising: a carrier (552, [0059]) having a first surface (upper) and a second surface (lower) opposite to the first surface; a first circuit layer (B, examiner markup below) disposed on the second surface of the carrier (fig. 5); a plurality of dielectric layers (C, examiner markup below) disposed on the first surface of the carrier; an emitting element (562, [0059]) at least partially disposed within one of the plurality of dielectric layers (fig. 5); and a first package body (570, [0059]) disposed over the plurality of dielectric layers and the emitting element (fig. 5); wherein a rigidity of the structure is sufficient for handing a process of forming a conductive pillar (532, [0057]) on the first circuit layer and forming a second package body (D, examiner markup below) covering the conductive pillar (fig. 5).


    PNG
    media_image2.png
    446
    631
    media_image2.png
    Greyscale


Regarding claim 46, Lasiter219 teaches further comprising: a second circuit layer (conductive layer in E, examiner markup above) disposed on the second package body and spaced apart from the first circuit layer (fig. 5); and an electronic component (chip) disposed on the second circuit layer (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang817, as applied to claim 1 above, and further in view of Tsai et al. (US publication 2019/0295972 A1), hereinafter referred to as Tsai972.

Regarding claim 28, Chiang817 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Chiang817 also discloses wherein the second molding compound includes an epoxy resin and fillers ([0020]).
Chiang817 does not explicitly teach wherein the first molding compound includes an epoxy resin and fillers.
Tsai972 teaches f wherein the first molding compound includes an epoxy resin and fillers (146, [0050], fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiang817 with that of Tsai972 so that wherein the first molding compound includes an epoxy resin and fillers to prevent oxidation of the component pads and may provide lateral support for the conductive connectors ([0050]).




Allowable Subject Matter
Claims 31, 34-36, 40, and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828